ORDER

The Court having considered the favorable recommendations of the majority of the State Board of Law Examiners and the Character Committee for the Seventh Appellate Circuit of Maryland, the Memorandum in Support of R’s Application for Admission to the Bar of Maryland and the oral argument of the applicant presented at a hearing held before this Court on January 10, 2012, it is this 11th day of January, 2012,
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Seventh Appellate Circuit be, and they are hereby, accepted, and it is further
*215ORDERED, that the applicant, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.